DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in the instant application. Claims 1-2, 4-7, 9 and 13 are amended.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2019 is being considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 8, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Homma et al. (US 20100225604 A1, hereinafter Homma).

Regarding Claim 1, Homma teaches An electronic device (see Fig. 1 and para. [0033]. Image display device 1) comprising: 
a housing (see Fig. 1, housing 2) comprising a first surface directed in a first direction (see Fig. 2, front surface of image display device 1) and a second surface directed in a second direction that is opposite to the first direction (see Fig. 2, rear surface of image display device 1); 
a touch screen display located between the first surface and the second surface (see Figs. 1-2 and para. [0034]-[0035]. Display section 3 includes a liquid crystal display 3A, which is provided on a thin plate, and a pressure sensor 3B and an electrostatic touch panel 3C. Wherein a user can touch the operation screen with a feeling of directly touching the display surface of the liquid crystal display 3A), and exposed through the first surface (see Fig. 2.As depicted in figure 2 the display section 3 is exposed through front surface of image display device 1); 
a pressure sensor located between the first surface and the second surface and configured to sense at least one pressure by an external object to the touch screen display (see Fig. 2 and para. [0036]. Pressure sensor 3B is a sensor that detects the pressure (pressing force) with which a user's finger or the like presses the operation screen); 
at least one processor electrically connected with the touch screen display and the pressure sensor (see Fig. 3 and para. [0040]. Control section 10 electrically connected to all components of image display device 1); and 
a memory electrically connected with the at least one processor (see Fig. 3 and para. [0040]-[0041]. Memory 11 and 12 is electrically connected to control section 10), 
see para. [0041]-[0042]. Program), when executed, the at least one processor (see para. [0041]-[0042]. The control section 10 loads a program stored in the nonvolatile memory 11 to the RAM 12 and performs overall control according to the loaded program to thereby execute various kinds of processing) to: 
receive, from the pressure sensor, data indicating pressure by a user or the external object to the touch screen display (see para. [0042].The control section 10 determines whether or not a user operation (gesture operation or pressure operation) on the operation screen has been performed on the basis of a detection result of the electrostatic touch panel 3C or pressure sensor 3B.  Moreover, when it is determined that the user operation has been performed, the control section 10 receives the user operation as input, reads the image data, for example, from the nonvolatile memory 11 according to the input, and displays an image based on the image data on the liquid crystal display 3A); 
determine a pressure change rate indicating a change of the pressure per unit time (see para. [0110]-[0111], [0140], [0141]. Control section 10 calculates the change rate of the pressure value. Wherein pressure value at a point of time t when the change rate of the pressure value has changed i.e. from minus to plus is calculated); and 
call a function based on at least a part of at least one of a value of the pressure or the pressure change rate (see Fig. 14, para. [0143] and para. [0147]-[0148]. The control section 10 adjusts the threshold value A1 on the basis of the difference between the maximum value Pm and the current threshold value A1 using, as the maximum value Pm, the pressure value at a point of time when the change rate of the pressure value has changed from plus to minus. Moreover, if the operation screen of the electrostatic touch panel 3C is pressed in a state where the image viewing screen 20 is displayed, the control section 10 scrolls the line of images Pi at a scroll speed corresponding to the pressing force at this time. In this case, the control section 10 changes the scroll speed in three steps on the basis of three steps of threshold values A1 to A3 set for the pressing force).

Regarding Claim 3, Homma teaches the electronic device of claim 1.
Homma further teaches at least one of a touch panel configured to detect a hovering or a touch input by the external object (see para. [0036]; the electrostatic touch panel 3C is a capacitance type touch panel which detects a touch or approach of a finger or the like to the operation screen), 
Additionally, Examiner further states patentable weight is not given to the claimed limitations which references “a gyro sensor configured to detect motion of the electronic device, or a motion recognition sensor of a camera” since at least one of the requirements needs to be met.

Regarding Claim 6, Homma teaches the electronic device of claim 1.
Homma further teaches wherein the instructions cause the at least one processor to call a function corresponding to at least one of at least one of the pressure change rate (see para. [0110] and para. [0143]. The control section 10 calculates the change rate of the pressure value on the basis of the pressure value acquired from the pressure sensor 3B at predetermined time intervals and stores it in the RAM 12, and also calculates the inclination of the change rate.  When it is detected that the inclination has changed from minus to plus, the control section 10 determines that the overshoot characteristic has been acquired from the pressure value change. The control section 10 adjusts the threshold values A1, A2 and A3 respectively),


Regarding claim 8, Homma teaches the electronic device of claim 6.
Homma further teaches wherein the memory comprises an instruction for a function called corresponding to at least one of the pressure change rate (see para. [0110] and para. [0143]. The control section 10 calculates the change rate of the pressure value on the basis of the pressure value acquired from the pressure sensor 3B at predetermined time intervals and stores it in the RAM 12, and also calculates the inclination of the change rate.  When it is detected that the inclination has changed from minus to plus, the control section 10 determines that the overshoot characteristic has been acquired from the pressure value change. The control section 10 adjusts the threshold values A1, A2 and A3 respectively),
Additionally, Examiner further states patentable weight is not given to the claimed limitations which references “at least one of a combination of at least one of the pressure change rate, or a touch duration before or after the sensing of the pressure” since at least one of the requirements needs to be met.

Regarding Claim 11, Homma teaches a control method of an electronic device (see para. [0002] and Fig. 14) comprising a touch screen display and a pressure sensor (see Figs. 1-2 and para. [0034]-[0035]. Display section 3 includes a liquid crystal display 3A, which is provided on a thin plate, and a pressure sensor 3B and an electrostatic touch panel 3C. Wherein a user can touch the operation screen with a feeling of directly touching the display surface of the liquid crystal display 3A), the control method (see para. [0002] and Fig. 14) comprising:
receiving, from the pressure sensor, data indicating pressure by a user or an external object to the touch screen display (see Fig. 2 and para. [0036] and para. [0042]. Pressure sensor 3B is a sensor that detects the pressure (pressing force) with which a user's finger or the like presses the operation screen. The control section 10 determines whether or not a user operation (gesture operation or pressure operation) on the operation screen has been performed on the basis of a detection result of the electrostatic touch panel 3C or pressure sensor 3B.  Moreover, when it is determined that the user operation has been performed, the control section 10 receives the user operation as input, reads the image data, for example, from the nonvolatile memory 11 according to the input, and displays an image based on the image data on the liquid crystal display 3A); 
determining a pressure change rate indicating a change of the pressure per unit time (see para. [0110]-[0111], para. [0140]-[0141]. The control section 10 calculates the change rate of the pressure value. Wherein pressure value at a point of time t when the change rate of the pressure value has changed i.e. from minus to plus is calculated); and 
calling a function based on at least a part of at least one of a value of the pressure, or the pressure change rate (see Fig. 14 and para. [0143] and para. [0147]-[0148]. The control section 10 adjusts the threshold value A1 on the basis of the difference between the maximum value Pm and the current threshold value A1 using, as the maximum value Pm, the pressure value at a point of time when the change rate of the pressure value has changed from plus to minus. Moreover, if the operation screen of the electrostatic touch panel 3C is pressed in a state where the image viewing screen 20 is displayed, the control section 10 scrolls the line of images Pi at a scroll speed corresponding to the pressing force at this time. In this case, the control section 10 changes the scroll speed in three steps on the basis of three steps of threshold values A1 to A3 set for the pressing force).

Regarding claim 13, Homma teaches the control method of claim 11.
Homma further teaches wherein the receiving of the data comprises at least one of: detecting a hovering or a touch input by the external object (see para. [0036]. The electrostatic touch panel 3C is a capacitance type touch panel which detects a touch or approach of a finger or the like to the operation screen); 
detecting a gesture input by the external object (see para. [0037]. The image display device 1 receives the input of a gesture operation, such as touch, drag, or flick, on the operation screen by detecting a touch of a user's finger or the like on the surface (that is, the operation screen) of the electrostatic touch panel 3C by means of the electrostatic touch panel 3C); 
Additionally, Examiner further states patentable weight is not given to the claimed limitations which references “detecting motion of the electronic device; and or recognizing motion by using a camera included in the electronic device” since at least one of the requirements needs to be met.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Homma (US 20100225604 A1).
Regarding Claim 4, Homma teaches The electronic device of claim 1.
Homma further teaches wherein the instructions cause the at least one processor to measure the pressure change rate (see para. [0110]. The control section 10 calculates the change rate of the pressure value on the basis of the pressure value acquired from the pressure sensor 3B at predetermined time intervals and stores it in the RAM 12), and 
wherein the pressure change rate is measured based on time when the pressure is sensed and time when the pressure is released (see para. [0107] and para. [0110]-[0111] and FIGS. 13A and 13B.  Specifically, the control section 10 calculates the change rate of the pressure value on the basis of the pressure value acquired from the pressure sensor 3B at predetermined time intervals and stores it in the RAM 12, and also calculates the inclination of the change rate.  When it is detected that the inclination has changed from minus to plus, the control section 10 determines that the overshoot characteristic has been acquired from the pressure value change. In this case, the control section 10 treats, as the maximum value Pm, a pressure value at a point of time t when the change rate of the pressure value has changed from plus to minus (that is, a pressure value at a point of time when the pressure value starts to decrease). Wherein when a person presses the operation screen to apply predetermined pressure (that is, a pressing force), the pressure value increases momentarily and then decreases. Wherein the pressure decrease corresponds to claimed pressure release).
Thus, it would have been obvious to a person of ordinary skill in the art at the effective filing date and as evidence by Westerman (US 20150116205 A1) that the decreasing of pressure as disclosed in Homma corresponds to a pressure released and/or lifted off from a surface as evidence by Westerman (para. [0087] and para. [0090]), which states as the user 150 may transition from applying a force to lift his or her finger off of the feedback surface 128, the applied force decreases. In order to provide a more efficiently and friendly user interface as well as control the operability and functionality of the device as a whole.

Regarding Claim 14, Homma teaches the control method of claim 11.
Homma further teaches comprising measuring the pressure change rate (see para. [0110]. The control section 10 calculates the change rate of the pressure value on the basis of the pressure value acquired from the pressure sensor 3B at predetermined time intervals and stores it in the RAM 12), 
wherein the pressure change rate is measured based on time when the pressure is sensed and time when the pressure is released (see para. [0107] and para. [0110]-[0111] and FIGS. 13A and 13B.  Specifically, the control section 10 calculates the change rate of the pressure value on the basis of the pressure value acquired from the pressure sensor 3B at predetermined time intervals and stores it in the RAM 12, and also calculates the inclination of the change rate.  When it is detected that the inclination has changed from minus to plus, the control section 10 determines that the overshoot characteristic has been acquired from the pressure value change. In this case, the control section 10 treats, as the maximum value Pm, a pressure value at a point of time t when the change rate of the pressure value has changed from plus to minus (that is, a pressure value at a point of time when the pressure value starts to decrease). Wherein when a person presses the operation screen to apply predetermined pressure (that is, a pressing force), the pressure value increases momentarily and then decreases. Wherein the pressure decrease corresponds to claimed pressure release).
Thus, it would have been obvious to a person of ordinary skill in the art at the effective filing date and as evidence by Westerman (US 20150116205 A1) that the decreasing of pressure as disclosed in Homma corresponds to a pressure released and/or lifted off from a surface as evidence by Westerman (para. [0087] and para. [0090]), which states as the user 150 may transition from applying a force to lift his or her finger off of the feedback surface 128, the applied force decreases. In order to provide a more efficiently and friendly user interface as well as control the operability and functionality of the device as a whole.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Homma (US 20100225604 A1) in view of Westerman et al. (US 20150116205 A1, hereinafter Westerman).

Regarding Claim 5, Homma teaches the electronic device of claim 1, although Homma teaches calculating pressure change rate as detailed above in claim 1 and claim 4.
Homma does not explicitly disclose the calculated pressure change rate is converted to speed 
However, Westerman teaches wherein the instructions cause the at least one processor (see para. [0051]-[0052) to identify an input using the pressure by converting the pressure change rate into speed (see para. [0096]-[0097]. The processor 116 may then determine the rate of the up-stroke force FU.  The rate correspond to how quickly a user is releasing the pressure applied to the feedback surface 128).
Homma and Westerman are related to input devices thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claim invention, to modified Homma’s device with Westerman’s teachings, in order to be able to more quickly and easily provide input to the electronic device 100 (Westerman, para. [0186]).

Regarding claim 15, Homma teaches the control method of claim 11.
Although Homma teaches identifying an input using the pressure change rate as detailed above in claim 14, Homma does not explicitly disclose the identified pressure change rate is converted to speed.
see para. [0051]-[0052]) to identify an input using the pressure by converting the pressure change rate into speed (see para. [0096]-[0097]. The processor 116 may then determine the rate of the up-stroke force FU.  The rate correspond to how quickly a user is releasing the pressure applied to the feedback surface 128).
Homma and Westerman are related to input devices thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claim invention, to modified Homma’s device with Westerman’s teachings, in order to be able to more quickly and easily provide input to the electronic device 100 (Westerman, para. [0186]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Homma (US 20100225604 A1) in view of Kim (US 20150233714 A1, hereinafter Kim).

Regarding claim 7, Homma teaches the electronic device of claim 6.
Homma does not explicitly disclose wherein the instructions cause the at least one processor to apply a motion change amount of the electronic device sensed by at least one of an acceleration sensor or a gyro sensor to call the function.
However, Kim teaches wherein the instructions cause the at least one processor (see para. [0032]-[0035] and para. [0135]) to apply a motion change amount of the electronic device sensed by at least one of an acceleration sensor or a gyro sensor to call the function (see para. [0006]-[0007],  para. [0074]-[0076] and para. [0108]-[0109]. At least one other motion sensor (e.g., a gyro sensor, an acceleration sensor, etc.) for providing various functions.  The electronic device may detect the position or movement of the electronic device, or a change in the position or a state of the position, etc. via other motion sensors)
Homma and Kim are related to input devices thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claim invention, to modified Homma’s device with Kim’s teachings, since it would have enhanced the electronic device by including motion sensors (e.g., a gyro sensor, an acceleration sensor, etc.) therefore  providing various functions (Kim, para. [0006]). In addition, it would have aided in controlling performance of the device (Kim, para. [0007]-[0008]).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Homma in view of Momeyer et al. (US 20120105358 A1, hereinafter Momeyer).

Regarding claim 9, Homma teaches the electronic device of claim 1.
Homma does not explicitly disclose wherein when two pressures are sensed, the at least one processor is further configured, by executing the instructions, to call a function corresponding to the sensed two pressures.
However, Momeyer teaches when two pressures are sensed, the at least one processor is further configured, by executing the instructions, to call a function corresponding to the sensed two pressures (see Figs. 11-12 and para. [0051]-[0052]. Based on the different levels of pressure detected by the force sensor a function such as selection of a text is executed. In addition, Fig. 12 illustrates an example of two sensed pressures and executing a function i.e. while applying a force on the touch screen display 102 controls an adjustment in one direction, e.g., increasing the volume, a rapid decrease in the force that is applied to the touch screen display 102, e.g., by quickly removing the finger from the touch screen display 102 as indicated by arrow 252 and the hand 101' of the user, controls the adjustment in the opposite direction, e.g., decreasing the volume).
Homma and Momeyer are to related to input devices thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claim invention, to modified Homma’s device with the Momeyer’s teachings, since it would have provided a more efficient and friendly user interface. Moreover, it would have provided additional function and operations in response to the magnitude of the force (Momeyer, para. [0005]).

Regarding claim 10, Homma teaches the electronic device of claim 1.
Homma further teaches a call function such as scrolling the line image in upward or downward direction of an application displayed on touch screen 20 (see Fig. 6 and Para. [0057]-[0059]). However, Homma does not explicitly disclose wherein the called function differs according to a type of an application displayed on the touch screen display.
However, Momeyer teaches called function differs according to a type of an application displayed on the touch screen display (see Figs. 10-12 and para. [0050]-[0052]. Fig. 10 depicts controlling the rate of scroll of text 231 in response to the magnitude of force, Fig. 11 depicts using the detected magnitude of force to vary the selection of data, Fig. 12 depicts controlling the adjustment of volume of an application based on the detected force).
Homma and Momeyer are to related to input devices thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claim invention, to modified Homma’s device with the Momeyer’s teachings, since it would have provided a more .

Allowable Subject Matter
Claims 2 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter:  

None of the prior art, made of record, singularly or in combination, discloses or fairly suggests the following:
calling a second function when the value of the pressure does not exceed the first threshold value and the pressure change rate exceeds a second threshold value
In combination with all other claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618.  The examiner can normally be reached on Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        


/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        9/30/21